DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “A system consisting of an autonomously moving processing device and an autonomously moving accessory device…carrying out a method according to claim 1”; however, the method of Claim 1 recites at least a server in addition to the autonomously moving accessory device and autonomously moving processing device, thus contradicting the definition of “consisting”, that is, having only the elements listed and nothing more.  The Office recommends an amendment replacing “consisting” with “comprising” in order to resolve this rejection.  In the interest of compact prosecution, instant action will interpret Claim 10 as reciting the proposed amendment of “A system comprising of an autonomously moving processing device…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al. (US 2019/0290152).

As to claim 1, Cheung discloses a method for the navigation and self-localization of an autonomously moving processing device (1) within an environment (2) based on an environment map, wherein environmental data of the environment (2) is recorded and processed to form an environment map ([0002]; [0035]; [0037]), and
wherein an autonomously moving accessory device (3) records the environmental data of the environment (2) for the processing device (1) ([0005]; [0036]),
wherein the accessory device (3) transmits the environmental data to an external server (11) and the environmental data is processed to form the environment map on the external server (11) or wherein the accessory device (3) processes the environmental data to form the environment map and transmits the environment map to an external server (11) ([0029]; [0064]),
wherein the environment map is transmitted from the external server (11) to the processing device (1), and wherein the processing device (1) itself also records environmental data of the environment (2) and combines the environmental data or an environment map generated therefrom with the 3environment map generated from the environmental data recorded by the accessory device (3). ([0029] – “The unmanned vehicles collaborate…see Fig. 17, “As shown, a Supervisor operator control unit (OCU) communicates with and controls at least one UGV and at least one UAV…”, “Communication to and among the unmanned vehicles enables the desired collaboration”; [0034])
	
As to claim 5, Cheung further discloses the method according to claim 1, wherein the accessory device (3) moves within the environment (2) and records environmental data prior to a movement of the processing device (1)  [0029].

. 

As to claim 8, Cheung further discloses the method according to one of the preceding claims, characterized in that claim 1, wherein the accessory device (3) compares environmental data with an associated reference value, wherein environmental data that deviates from the reference value, particularly environmental data on a dirt accumulation (4) and/or an object movement, and wherein location information on the location of the deviating environmental data are transmitted to the processing device (1) [0050-0053].  

As to claim 9, Cheung further discloses the method according to claim 8, characterized in that wherein the processing device (1) navigates to the location after the reception of the environmental data and the location information and carries out an activity, particularly a processing activity and/or a measuring activity at this location [0029].  

As to claim 10, Cheung discloses a system (5) comprising of an autonomously moving processing device (1) and an autonomously moving accessory device (2), characterized in that wherein the processing device (1) and the accessory device (2) are configured and designed for carrying out a method according to one of the preceding claims claim 1 [Fig 17]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung.

As to claim 6, although Cheung does not explicitly disclose the accessory device following the processing device at a constant distance from the processing device [0056, 0119], since it discloses the processing device following an item of interest at a constant distance, one of ordinary skill in the art would have found the accessory device following the processing device at a constant distance obvious because all elements of the claim are known, the devices are controllable, and no unexpected results are produced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.